Per Curiam
Appellant has filed in this court under the above caption a request for a transcript of the proceedings in respondent *703court in which his petition for habeas corpus in forma pauperis was allegedly dismissed for want of jurisdiction, and a purported brief asking that this court reverse the lower court’s dismissal of his habeas corpus petition.
It is well settled that since the creation of the office of the public defender, the prisoner is not entitled to a transcript of the record of the lower court at public expense, but his record at public expense must be obtained through the public defender as prescribed by statute. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911.
We are unable to consider appellant’s purported appeal to this court because of the failure of appellant to comply with our rules relating to the filing of a transcript, assignment of errors and hriefs. Rules 2-2 et seq. of Supreme Court.
Petition for transcript denied and appeal dismissed.
Note. — Reported in 146 N. E. 2d 246.